DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05, 2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (USPN 5628908) in view of Shinmoto et al. (USPN 6293921) in further view of Demers et al. (USPN 2005/0096583) in further view of Lauer (USPN 6234538).
Regarding claims 1, Kamen teaches a dialysis system (dialysis system 10) comprising: a disposable fluid pumping cassette (cassette 12) including at least one flexible membrane (diaphragms 59/61 “preferably made of flexible sheets” [Col 7, line 46]) attached to a housing (“The diaphragms 59/61 are sealed about their peripheries to the peripheral edges of the front and back sides 58/60 of the cassette 24.” [Col 7, line 48]) and at least one port (tube connectors 27/29/31/33/35) extending from the housing (Figure 8A), the at least one port including a spike (narrower outermost-portion of connectors 27/29/31/33/35; Figure 8A); at least one dialysis fluid supply (bags 20, 22; Figure 1) in fluid communication with at least one tubing (tubes 26/28/30/32/34) and tubing connector (end of tubes 26/28/30/32/34 connected to tube connectors 27/29/31/33/35; Figure 3, for example). 
Kamen fails to explicitly teach the dialysis system comprising a spike having a sharp piercing tip; an autoconnection device including a shuttle for moving the at least one tubing and tubing connector towards the housing, causing the tubing connecting to contact the spike of the at least one port, and spiking the tubing connector to access the fluid supply, wherein the autoconnection device includes at least one pneumatically actuated device in mechanical communication with the shuttle, wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector; and a controller programmed to operate the at least one pneumatically actuated device to move the at least one tubing and tubing connector towards the spike of the at least one port of the disposable fluid pumping cassette. 
Shinmoto teaches a dialysis system comprising an autoconnection device (“an automatic exchanger apparatus for peritoneal dialysis fluids having a dialysis fluid bag, a drained fluid bag and connecting and disconnecting means between the end of a peritoneal dialysis circuit equipped with a branching point and the end of a tube extending from a patient to drain the waste dialysis fluid from the cavity of the patient and fill the peritoneal cavity of the patient with a fresh peritoneal dialysis fluid for exchange is provided” [Col 1, line 51]) including a shuttle (moving table 23) for moving a tubing (tube 1) and tubing connector (patient side connector 2) towards the housing (“The first to third holders all are mounted on a movable table 23 and can shift the location of the connectors and shut-off members as the movable table 23 travels upward and downward as shown in FIGS. 1b, 1c, 3a, and 3b” [Col 7, line 55]; Figures 1a-1c, wherein the shuttle moves towards the top or bottom of the housing); and a controller (“controlling means for controlling the means A. B, and C to execute the their steps (A), (B), and (C) in a sequence, and at least, the means A and C are so arranged that respective steps (A) and (C) are carried out automatically” [Col 2, line 1]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include an autoconnection device including a shuttle for moving the at least one tubing and tubing connector towards the spike of the at least one port based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]). 
Modified Kamen in view of Shinmoto fails to explicitly teach the spike having a sharp piercing tip; the shuttle moving the at least one tubing and tubing connector towards the housing, causing the tubing connecting to contact the spike of the at least one port, and spiking the tubing connector to access the fluid supply, wherein the autoconnection device includes at least one pneumatically actuated device in mechanical communication with the shuttle, wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector; and a controller programmed to operate the at least one pneumatically actuated device to move the at least one tubing and tubing connector towards the spike of the at least one port of the disposable fluid pumping cassette. 
Demers teaches a fluid processing system (blood processing system 100) comprising a disposable fluid pumping cassette (pump cassette 306) including at least one port (spike receptacle 310) including a spike having a sharp piercing tip (spike 312; Figure 3A); a fluid supply (vial 210) having a fluid supply connector (vial cap 208); an autoconnection device (vial spike assembly 406) including a shuttle (piston 904) for moving the fluid supply and fluid supply connector towards housing, causing the fluid supply connector (vial cap 208) to contact the spike (spike 312) of the at least one port, and spiking the fluid supply connector to access the fluid supply (“the bladder 918 can be inflated to cause the bladder plate 906 to push the shaft 920 and piston 904 upward. This forces the vial assembly 200 upward into the spike receptacle 310, causing spiking of the vial.” [0146]; Figure 9F), wherein the autoconnection device includes at least one pneumatically actuated device (“The vial spike assembly 406 includes a cylinder 912…a piston 904 operating within the cylinder and connected to a bladder plate 906 by a shaft 920, a bladder 918 for controlling movement of the piston 904 within the cylinder 912 by operating on the bladder plate 906” [0139]) in mechanical communication with the shuttle (Figure 9E); and a controller (pneumatic control assembly 410 and process controller 120) programmed to operate the at least one pneumatically actuated device to move the fluid supply towards the spike of the at least one port of the disposable fluid pumping cassette (“Upon confirmation that the vial assembly and spike receptacle are loaded and locked, then the process controller instructs the compounder to perform the spiking operation, in block 1323.” [0162]; [0146]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include that the spike has a sharp piercing tip, an autoconnection device including a pneumatically actuated device for moving the tubing and tubing connector into connection with the spike of the cassette, and a controller based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071], [0083]). 
Modified Kamen in view of Shinmoto and Demers fails to explicitly teach wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector. Lauer teaches a connection between a port (connector element 10) including a spike (puncture element 30) and tubing connector (connector element 20), wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector (“A peripheral projection 107 is provided in the end area of socket connector 106, where connector element 10 first contacts connector element 20. Projection 107 serves to establish a tight connection between socket connectors 106 and 206, that are respectively part of connector elements 10 and 20, while the two connector elements 10, 20 are being connected. In this manner a seal against the outside environment is achieved before the shut-off elements 104, 204 are punctured, thereby ensuring the sterility and imperviousness of the connection before, during and after establishing the connection.” [Col 5, lines 55-65]; Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connection between the port and the tubing connector of Kamen to include that the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector based on the teachings of Lauer to ensure a sterile and tight connections that minimizes the risk of infection to the patient (Lauer [Col 1, line 14-16]).

Regarding claims 2 and 4-6, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach wherein the at least one pneumatically actuated device includes a pneumatic cylinder that is double-acting, wherein the shuttle is in mechanical communication with at least one traveling rod portion of the pneumatic cylinder, and wherein the shuttle is mounted on the at least one traveling rod portion of the pneumatic cylinder. Demers teaches a fluid processing system (blood processing system 100) comprising an autoconnection device (vial spike assembly 406) including at least one pneumatically actuated device (“The vial spike assembly 406 includes a cylinder 912…a piston 904 operating within the cylinder and connected to a bladder plate 906 by a shaft 920, a bladder 918 for controlling movement of the piston 904 within the cylinder 912 by operating on the bladder plate 906” [0139]), wherein the at least one pneumatically actuated device includes a pneumatic cylinder (cylinder 912) that is double-acting (“the bladder 918 can be inflated to cause the bladder plate 906 to push the shaft 920 and piston 904 upward” [0146]; “When the spiking operation is complete, the bladder 918 can be deflated” [0148]; “The bladder 918 is deflated so that the bladder plate 906, shaft 920, and piston 904 are retracted” [0145]), wherein the shuttle (piston 904) is in mechanical communication with at least one traveling rod portion (shaft 920) of the pneumatic cylinder (Figure 9E), and wherein the shuttle is mounted on the at least one traveling rod portion of the pneumatic cylinder (“a piston 904 operating within the cylinder and connected to a bladder plate 906 by a shaft 920” [0139]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include an autoconnection device including a pneumatic cylinder having a traveling rod portion on which the shuttle is mounted based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071]). 

Regarding claim 7, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach the shuttle grasps the at least one tubing and tubing connector. Shinmoto teaches a dialysis system comprising an autoconnection device including a shuttle (moving table 23) that grasps the at least one tubing (tube 1) and tubing connector (patient side connector 2; “the first holder 20 (comprising two segments 20a and 20b) is coupled with the patient side connector 2 in which the end of a tube 1 which is connected at the other end to a patient's peritoneal catheter is connected by threading to a shut-off member 3” [Col 7, line 27]; Figure 1a). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include an autoconnection device including a shuttle that grasps the at least one tubing and tubing connector based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]).

Regarding claim 8, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach the shuttle includes at least one channel for accepting the at least one tubing and tubing connector. Shinmoto teaches a dialysis system comprising an autoconnection device including a shuttle (moving table 23) that includes at least one channel (segment 20a of first holder 20) for accepting the at least one tubing (tube 1) and tubing connector (patient side connector 2; “the first holder 20 (comprising two segments 20a and 20b) is coupled with the patient side connector 2 in which the end of a tube 1 which is connected at the other end to a patient's peritoneal catheter is connected by threading to a shut-off member 3” [Col 7, line 27]; Figure 1a). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include an autoconnection device including a shuttle having a channel accepting the at least one tubing and tubing connector based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]).

Regarding claims 10-12, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach a sensor operating with the controller to operate a motor to move the at least one tubing and tubing connector towards the spike of the at least one port in a desired manner; wherein the sensor is an optical sensor; and wherein the sensor is mounted to and moves with the shuttle. Demers teaches a fluid processing system (blood processing system 100) comprising a sensor (sensor feature 346; sensors 924, 296 having switch engagement features 214; bar code scanner 136) operating with the controller (process controller 120) to operate a motor (pump motor 591 of air pump 511) to move the fluid supply (vial 210) towards the spike of the at least one port in a desired manner (“the process controller then instructs the operator to scan and load the vial assembly and spike receptacle into the vial spike assembly, in block 1207. The process controller then instructs the compounder to spike the vial, in block 1208. Once spiking is completed, the process controller instructs the compounder to perform the compounding operation, in block 1209.” [0157]; “The sensors in the cylinder 912 detect the movement of the vial assembly 200 and completion of the spiking operation. The sensors can also detect incomplete spiking, for example, insufficient movement of the vial assembly 200, in which case an anomaly signal is typically sent to the process controller 120.” [0146]); wherein the sensor is an optical sensor (bar code scanner 136); and wherein the sensor (sensors 924, 296 having switch engagement features 214) is mounted to and moves with the shuttle (Figure 9E-9F; wherein switch engagement features 214 are mounted to and move with the shuttle via vial receptacle 206). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include a sensor that is an optical sensor and a sensor that is mounted to and moves with the shuttle based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order track the dialysis fluid supply that is being used (Demers [0075]) and ensure that there are no anomalies during the spiking process (Demers [0146]).
Regarding claim 13, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach the controller is programmed to operate a motor to move the at least one tubing and tubing connector towards and away from the spike of the at least one port of the disposable fluid pumping cassette. Shinmoto teaches a dialysis system comprising an autoconnection device including a shuttle (moving table 23) for moving a tubing (tube 1) and tubing connector (patient side connector 2) towards the housing of the at least one port (connector member 5 and tube portion 10); wherein the controller ([Col 2, line 1]) is programmed to operate to move the at least one tubing (tube 1) and tubing connector (patient side connector 2) towards (Figure 1(c) and 2(a); “Then, the bag side connector 5 joined to the end of the Y-shaped tube 4 and the patient side connector 2… are automatically shifted to locate opposite to each other so that the two connectors can be connected to each other by threading (FIG. 1(c))” [Col 7, line 66]) and away from the at least one port (Figures 3(a) – 3(c); “When the delivery of the dialysis fluid into the peritoneal cavity 9 of the patient has been completed, the two connectors 2 and 5 are separated from each other (FIG. 3(a)).” [Col 8, line 40]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include the controller is programmed to move the at least one tubing and tubing connector towards and away from the spike of the at least one port of the disposable fluid pumping cassette based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]). Modified Kamen in view of Shinmoto fails to explicitly teach the controller is programmed to operate a motor to move the tubing and tubing connector. Demers teaches a fluid processing system (blood processing system 100) comprising an autoconnection device (vial spike assembly 406) including a pneumatically actuated device ([0139]); a controller (process controller 120) programmed to operate a motor (pump motor 591 of air pump 511) to move the tubing and tubing connector (Figure 5A; “the compounder 102 and the blood pumps 104 operate under control of the process controller 120.” [0155]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include that a motor is operated via the controller based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071]). 

Regarding claim 14, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach the at least one tubing connector is provided with a cap, and wherein the controller is programmed to operate a motor to move the at least one tubing and tubing connector (i) away from the disposable fluid pumping cassette to remove the cap from the at least one tubing connector and (ii) towards the disposable fluid pumping cassette to cause the spike to spike one of the at least one tubing connector. Shinmoto teaches a dialysis system comprising an autoconnection device including a shuttle (moving table 23) for moving a tubing (tube 1) and tubing connector (patient side connector 2) towards the at least one port (connector member 5 and tube portion 10); wherein the at least one tubing connector (patient side connector 2) is provided with a cap (shut-off member 3), and wherein the controller ([Col 2, line 1]) is programmed to move the at least one tubing (tube 1) and tubing connector (patient side connector 2) (i) away from the disposable fluid pumping cassette to remove the cap from the at least one tubing connector (Figure 1(b); “This is followed by automatically releasing the threaded connection between the connectors 2 and 5 and the shut-off members 3 and 6 held by the first and second holders respectively and between the shut-off member 7 and the sealing member 8 held by the third holder to separate lengthwisely of the tube.” [Col 7, line 60]) and (ii) towards the disposable fluid pumping cassette to cause the tubing connector to connect to the port (“Then, the bag side connector 5 joined to the end of the Y-shaped tube 4 and the patient side connector 2… are automatically shifted to locate opposite to each other so that the two connectors can be connected to each other by threading (FIG. 1(c))” [Col 7, line 66]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include the at least one tubing connector has a cap and the controller is programmed to move the at least one tubing and tubing connector away from the cassette to remove the cap and toward the cassette to cause the spike to spike one of the at least one tubing connector based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]). Modified Kamen in view of Shinmoto fails to explicitly teach the controller is programmed to operate a motor to move the tubing and tubing connector. Demers teaches a fluid processing system (blood processing system 100) comprising an autoconnection device (vial spike assembly 406) including a pneumatically actuated device ([0139]); a controller (process controller 120) programmed to operate a motor (pump motor 591 of air pump 511) to move the tubing and tubing connector (Figure 5A; “the compounder 102 and the blood pumps 104 operate under control of the process controller 120.” [0155]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen to include motor the is operated via the controller based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071]).

Regarding claim 15, modified Kamen teaches the dialysis system of Claim 14. Modified Kamen fails to explicitly teach the at least one port is provided with a cap, and wherein the controller is further programmed between (i) and (ii) to (iii) cause a finger to be rotated to remove the cap from the at least one port. Shinmoto teaches a dialysis system comprising an autoconnection device including a shuttle (moving table 23) for moving a tubing (tube 1) and tubing connector (patient side connector 2) towards the at least one port (connector member 5 and tube portion 10); wherein the at least one port is provided with a cap (shut-off member 6; Figure 1(a)), and wherein the controller ([Col 2, line 1]) is further programmed between (i) and (ii) (see claim 14 above) to (iii) cause a finger (the 2b holder 21b) to be rotated to remove the cap from the at least one port (“The 1b holder 20b, the 2b holder 21b, and the 3b holder 22b are rotatable. Each the holder holds the connector and the shut-off member and allows the two (or the two connectors) to be connected with or disconnected from each other… This is followed by automatically releasing the threaded connection between the connectors 2 and 5 and the shut-off members 3 and 6 held by the first and second holders respectively and between the shut-off member 7 and the sealing member 8 held by the third holder to separate lengthwisely of the tube (FIG. 1(b)).” [Col 7, line 50-65]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include that the port is provided with a cap and the controller is programmed to cause a finger to be rotated to remove the cap from the port based on the teachings of Shinmoto to provide automatic connection and disconnection of the tubing to the fluid pumping cassette in order to avoid operator error during use of the dialysis system and minimize the possibility of infection and contamination (Shinmoto [Col 1, lines 40-48]).

Regarding claim 16, modified Kamen teaches the dialysis system of Claim 1. Modified Kamen fails to explicitly teach the at least one port comprises a shroud, the spike recessed within the shroud. Demers teaches a fluid processing system (blood processing system 100) comprising a disposable fluid pumping cassette (pump cassette 306) including at least one port (spike receptacle 310) including a spike (spike 312), wherein the at least one port comprises a shroud (housing 344 and guard 360), the spike recessed within the shroud (Figure 3A and 3D). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the ports of Kamen to include a shroud, the spike recessed within the shroud based on the teachings of Demers to protect the operator from the spikes (Demers [0093]). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (USPN 5628908) in view of Shinmoto et al. (USPN 6293921) in further view of Demers et al. (USPN 2005/0096583) in further view of Lauer (USPN 6234538) as applied in claim 2 above, and further in view of Barone et al. (USPN 5273517).
	Regarding claim 3, modified Kamen teaches the dialysis system of Claim 2. Modified Kamen fails to explicitly teach the pneumatic cylinder includes a return spring. Barone teaches a fluid processing system (Figure 1) comprising a pneumatically actuated device (lock assembly; Figure 8) including a pneumatic cylinder (pneumatic cylinder 420) including a return spring (return spring 434). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen having the pneumatic cylinder of Demers to include a return spring based on the teachings of Barone to bias the pneumatically actuated device to the unactuated position to ensure that the fluid supply is only connected when necessary (Barone [Col 8, line 48]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (USPN 5628908) in view of Shinmoto et al. (USPN 6293921) in further view of Demers et al. (USPN 2005/0096583) in further view of Lauer (USPN 6234538) as applied in claim 1 above, and further in view of Kulin et al. (USPN 4500788).
Regarding claim 9, modified Kamen teaches the dialysis system of Claim 1, including at least one occluder (manual clamps 40) for occluding the at least one tubing. Modified Kamen fails to explicitly teach wherein the shuttle includes at least one occluder. Kulin teaches a shuttle (apparatus 10 having second means 40; Figures 1-3) for moving a tubing (tubing 21) and tubing connector (connector 20) towards a port (connector 22), wherein the shuttle includes at least one occluder (“Line 21 may be closed off with a slide clamp” [Col 6, line 17]; see also slide clamp 36; Figure 1) for occluding the tubing. At the time of the invention, it would have been obvious to one having ordinary skill in the art to include that the occluder of the tubing of Kamen is included with the shuttle based on the teachings of Kulin to control the flow of fluid through the tubing in a compact manner (Kulin [Col 4, line 48]; Figure 1). 

Claims 17-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (USPN 5628908) in view of Demers et al. (USPN 2005/0096583) in further view of Lauer (USPN 6234538). 
Regarding claims 17, Kamen teaches a dialysis system (dialysis system 10) comprising: a disposable fluid pumping cassette (cassette 12) including a flexible membrane (diaphragms 59/61 “preferably made of flexible sheets” [Col 7, line 46]) attached to a housing (“The diaphragms 59/61 are sealed about their peripheries to the peripheral edges of the front and back sides 58/60 of the cassette 24.” [Col 7, line 48]) and a port (tube connectors 27/29/31/33/35) extending from the housing (Figure 8A), the port including a spike (narrower outermost-portion of connectors 27/29/31/33/35; Figure 8A); at least one dialysis fluid supply (bags 20, 22; Figure 1) in fluid communication with a tubing (tubes 26/28/30/32/34) and tubing connector (end of tubes 26/28/30/32/34 connected to tube connectors 27/29/31/33/35; Figure 3, for example). 
Kamen fails to explicitly teach the dialysis system comprising the spike having a sharp piercing tip; an autoconnection device including a shuttle for moving the tubing and tubing connector towards the housing, causing the tubing connector to contact the spike of the at least one port, and spiking the tubing connector to access the fluid supply, wherein the autoconnection device includes at least one pneumatically actuated device in mechanical communication with the shuttle, wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector; and a controller programmed to operate the pneumatically actuated device to move the tubing and tubing connector towards the spike of the port of the disposable fluid pumping cassette. 
Demers teaches a fluid processing system (blood processing system 100) comprising a disposable fluid pumping cassette (pump cassette 306) including a  port (spike receptacle 310) including a spike (spike 312) having a sharp piercing tip (Figure 3A); a fluid supply (vial 210) having a fluid supply connector (vial cap 208); an autoconnection device (vial spike assembly 406) including a shuttle (piston 904) for moving the fluid supply and fluid supply connector towards the housing, causing the fluid supply connector to contact the spike of the at least one port, and spiking the fluid supply connector to access the fluid supply (“the bladder 918 can be inflated to cause the bladder plate 906 to push the shaft 920 and piston 904 upward. This forces the vial assembly 200 upward into the spike receptacle 310, causing spiking of the vial.” [0146]; Figure 9F), wherein the autoconnection device includes a pneumatically actuated device (“The vial spike assembly 406 includes a cylinder 912…a piston 904 operating within the cylinder and connected to a bladder plate 906 by a shaft 920, a bladder 918 for controlling movement of the piston 904 within the cylinder 912 by operating on the bladder plate 906” [0139]) in mechanical communication with the shuttle (Figure 9E); and a controller (pneumatic control assembly 410 and process controller 120) programmed to operate the pneumatically actuated device to move the fluid supply towards the spike of the port of the disposable fluid pumping cassette (“Upon confirmation that the vial assembly and spike receptacle are loaded and locked, then the process controller instructs the compounder to perform the spiking operation, in block 1323.” [0162]; [0146]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include that the spike has a sharp piercing tip, an autoconnection device including a pneumatically actuated device for moving the tubing and tubing connector into connection with the spike of the cassette and a controller based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071], [0083]). 
Modified Kamen in view of Demers fails to explicitly teach wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector. Lauer teaches a connection between a port (connector element 10) including a spike (puncture element 30) and tubing connector (connector element 20), wherein the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector (“A peripheral projection 107 is provided in the end area of socket connector 106, where connector element 10 first contacts connector element 20. Projection 107 serves to establish a tight connection between socket connectors 106 and 206, that are respectively part of connector elements 10 and 20, while the two connector elements 10, 20 are being connected. In this manner a seal against the outside environment is achieved before the shut-off elements 104, 204 are punctured, thereby ensuring the sterility and imperviousness of the connection before, during and after establishing the connection.” [Col 5, lines 55-65]; Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connection between the port and the tubing connector of Kamen to include that the spike is configured and arranged to cause a connection between at least one sterilized portion of the spike and the tubing connector before spiking the tubing connector based on the teachings of Lauer to ensure a sterile and tight connections that minimizes the risk of infection to the patient (Lauer [Col 1, line 14-16]).

Regarding claims 18 and 20, modified Kamen teaches the dialysis system of Claim 17. Modified Kamen fails to explicitly teach wherein the at least one pneumatically actuated device includes a pneumatic cylinder, wherein the shuttle is in mechanical communication with at least one traveling rod portion of the pneumatic cylinder. Demers teaches a fluid processing system (blood processing system 100) comprising an autoconnection device (vial spike assembly 406) including at least one pneumatically actuated device (“The vial spike assembly 406 includes a cylinder 912…a piston 904 operating within the cylinder and connected to a bladder plate 906 by a shaft 920, a bladder 918 for controlling movement of the piston 904 within the cylinder 912 by operating on the bladder plate 906” [0139]), wherein the pneumatically actuated device includes a pneumatic cylinder (cylinder 912), wherein the shuttle (piston 904) is in mechanical communication with at least one traveling rod portion (shaft 920) of the pneumatic cylinder (Figure 9E). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Kamen to include an autoconnection device including a pneumatic cylinder having a traveling rod portion in mechanical communication with the shuttle is mounted based on the teachings of Demers to allow for automatic connection between the pumping cassette and the dialysis fluid supply in order to limit human errors and potential contamination of the fluid supply and tubing during use of the dialysis system (Demers [0071]). 

Regarding claim 21, modified Kamen teaches the dialysis system of Claim 17. Modified Kamen fails to explicitly teach wherein the port comprises a shroud, the spike recessed within the shroud. Demers teaches a fluid processing system (blood processing system 100) comprising a disposable fluid pumping cassette (pump cassette 306) including at least one port (spike receptacle 310) including a spike (spike 312), wherein the at least one port comprises a shroud (housing 344 and guard 360), the spike recessed within the shroud (Figure 3A and 3D). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the ports of Kamen to include a shroud, the spike recessed within the shroud based on the teachings of Demers to protect the operator from the spikes (Demers [0093]). 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (USPN 5628908) in view of Demers et al. (USPN 2005/0096583) in further view of Lauer (USPN 6234538) as applied in claim 17 above, and further in view of Barone et al. (USPN 5273517).
	Regarding claim 19, modified Kamen teaches the dialysis system of Claim 17. Modified Kamen fails to explicitly teach the pneumatic cylinder includes a return spring.
Barone teaches a fluid processing system (Figure 1) comprising a pneumatically actuated device (lock assembly; Figure 8) including a pneumatic cylinder (pneumatic cylinder 420) including a return spring (return spring 434). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the dialysis system of Kamen having the pneumatic cylinder of Demers to include a return spring based on the teachings of Barone to bias the pneumatically actuated device to the unactuated position to ensure that the fluid supply is only connected when necessary (Barone [Col 8, line 48]).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783      

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783